947 F.2d 505
292 U.S.App.D.C. 89
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James Lester ROUDABUSH, Jr., Appellant,v.Lacy H. THORNBURG.
No. 90-5174.
United States Court of Appeals, District of Columbia Circuit.
Nov. 12, 1991.

Before HARRY T. EDWARDS, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed May 16, 1990, dismissing appellant's petition for writ of habeas corpus be affirmed.   The district court properly concluded that it could not entertain Roudabush's petition because it does not have personal jurisdiction over his custodian, the warden of the North Carolina correctional facility in which he is imprisoned.   See Chatman-Bey v. Thornburgh, 864 F.2d 804, 810 (D.C.Cir.1988) (en banc).   We cannot address the claims petitioner has made in this court as to mistreatment by prison authorities, for, even assuming the district court would have had jurisdiction of such claims, petitioner has not raised them in that court.   It is


3
FURTHER ORDERED that the pending emergency motions be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.